Appeal by the defendant from a judgment of the County Court, Nassau County (Ryan, J.), rendered September 18, 1986, convicting him of robbery in the first degree, petit larceny, menacing (two counts), resisting arrest and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not err in charging the jury that the defendant was an interested witness as a matter of law, particularly since the jury was further instructed that the other witnesses might be interested as well (see, People v Suarez, 125 AD2d 350, lv denied 69 NY2d 750). Nor did the court err in refusing to charge that the prosecution witnesses were interested as a matter of law (see, People v Melvin, 128 AD2d 647; cf., People v Ingrassia, 118 AD2d 587; People v Brabham, 77 AD2d 626).
We similarly find no error in the trial court’s response to the jury’s requests for supplemental instructions (see, People v Malloy, 55 NY2d 296, cert denied 459 US 847), and find that the supplemental instructions given, when read in conjunction with each other, were neither contradictory nor confusing (cf., People v Lourido, 70 NY2d 428).
We have considered the defendant’s remaining contentions and find them to be without merit. Brown, J. P., Eiber, Kooper and Balletta, JJ., concur.